United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 31, 2007

                                                                Charles R. Fulbruge III
                               No. 06-50717                             Clerk
                            Consolidated with
                               No. 06-50729
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RONALD LEE QUALLS,

                                         Defendant-Appellant.



                        --------------------
           Appeals from the United States District Court
                 for the Western District of Texas
                           No. 6:04-CR-34
                          No. 6:04-CR-90-4
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Ronald Qualls was convicted of one charge of possession of a

material used to manufacture methamphetamine and one charge of con-

spiracy to manufacture methamphetamine. Qualls challenges his sen-

tence, arguing that the district court’s drug quantity calculations



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
were erroneous and that the   court erred by sentencing him based on

those calculations. Qualls has not shown that the factual findings

concerning drug quantity are clearly erroneous.   See United States

v. Maseratti, 1 F.3d 330, 340 (5th Cir. 1993); see also United

States v. Charon, 442 F.3d 881, 887 (5th Cir.), cert. denied,

127 S. Ct. 260 (2006).   The judgment is AFFIRMED.